Oke 8:21-cv-00175-CEH-AAS Document1 Filed 01/22/21 Page 1 of 41 PagelD'51

“i a

 

 

 

 

 

a |

ry € =

INTHE UNITED STATES DISTRICT COURT “1822 F050 z=
FOR THE 68 DISTRICT OF FLORIDA: => 5 rms ae
hig - PD] rh INi PF RIDA Senos
Fann 1H wert
Complaint for a Civil Case
; case No, B21 OVIAST 3 AAS
(Write the full name of each plaintiff who is filing
to be filled in by the Clerk’ G2
this complaint. If the names of all the plaintiffs (0 oI 2 viet eee @)
cannot fit in the space above, pleae write “see :
J al: ¥ CLNo..
attached” in the space and attach an additional uy Tn A b V hagghe Dh Ne
(check one) fs os bo i acl

page with the full list of names.)

-against-

iat Cnosrdlert Donald Thw
PAO Gero clio an

 

 

 

Pde STP pe Papen
THe % 99 2p STO. 3
YA Rae Fi

FO Nya, 3
\ Ud YBa
jen WN, Sheri asian

ie a 20m

ne ¢ Byyann

 

a : og ors Lapel
Bo ee A Casa
(Write the ul Darke U) ucs “Gefendant ee is #2. ‘Gr taget Arn Hell ar vt ie
being sued. Ifthe names of all the defendants yr *G. Pay + © Loreena a Mi CTesi
Powiih For #5, Dayne
\ Faeroe J | Divdstup >

cannot fit in the space above, please write “see a
attached” in the space and attach an additional

   

Gerald Caddrof it.
THe ciel Tog be ad er Peaodaee

Pritat Chainer Harsignten Maer , Sebi
i hee

BO, Hye eds
oo
5b Ej heen Onadricgr

  

  
  

 

page with ¢, the pit 2 list zi names. a ot en (et he oer’ mara fs Gp. Ot Zeal
Fe OCMEI  ae ap abnor - een Hy
Bho. a elle Send lpsqnee oy ri
rte Pine ~ é
BN A,LaH, “peda han Ayton ACL 1E9 Bi, Melinda, nds, 12054 DS, Gesu .
Pra, FOL) Fete Fe ce mesligabtnd officers Cite Midler Mn, Servite BI HBT Oiter ae hte
| Hike Pdi Aes ln Tiishromn | 55) bawe Mach Ldwid Fepasnersre baht teh
ial. AAs 4 eB mgtend) tooth Fs a Nore Mack Dirt ltrs Fem Rea
BID Bfiendam Brett. pu) ee uch cul Hante-fevabeged 36, MB i CR therdan- “(if Fn) Orde AIOE | Parvin
#14, CLadre fob? Zor PRS Elta-Fews ov Ira bal Sere
\ AIF) ermny Grelt Fh Fim Mens fis oe
4 J. 3p Tim HetPren f de AGF the TOR
hk Mang Low FVM Ii MAD, Lepeta Bx an ek Ai
ion Mia 5, Customs heen 4p, 1 EP et °5 Uns, ght Souda hel Me Biba
' sb brivo key (Fleer) we in bee
 . fae Gt ohncbon a Bl \{- I Noult4 SMG pense
¥ a Wa a 0 cls eam Ua Chis Cue Lnited Betiones Leben “
| Aone Lids rR fe — sane on
: eke te nt — ae) Me + Horton sot fled = a
> y { Ge i Chase EE OF ee
V2: Were fut loss cre RIdCL NISDI MESS ag gc Ves Boe Hitt pal ae br
N86 ote Sean pew bogs oF Beeaatechm ge ari Joes Sheth Be fa oben ielehe :
Dy ly Boys A oore of Bethea, inden Wop SL BY i F Fr A Ag Heide
a Sexi a ae ted ei ip
a eof.’ | 2k obit igs earn aeperdrele)

 
Case 8:21-cv-00175-CEH-AAS Document1 Filed 01/22/21 Page 2 of 41 PagelD 52

Le The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

 

additional pages if needed. ;
Name Fin elt
Street Address BIA Dthnotes SU

 

City and County Philads) pir PrStapol yaa
State and Zip Code ee 114 [4 4

Telephone Number
E-mail Address

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,

whether the defendant is an individual, a government agency, an organization, or

a corporation. For an ‘dividual defendant, include the person’s job or title Gf
“Jaiown). Attachvadditional pages itneeded. : :

 

Defendant No. 1

 
 
 
   

Name

Job or Title MA

(if known) .

Street Address BaB Dein My | Vedat Awe:

City and County “We he hw

: State and Zip Code fle Tao y ol. | |
Telephone Number *

E-mail Address
(if known)

mC AR Ad

 

 

Defendant No. 2
Name Wi Joh,
Job or Title Ly]VO
(if known)

Street Address a ‘BB. Peahusigbonte Aves

City and County _Winsilbnah Olde: : =

 

NO
7)
Case ote pésemchtarceted fu/22/1Mebigt een
—— Ms, tor B

 

 

 

 

US+ Wawshal Zohn (while Mayi}

 

 

 

_Cherdt's Pore, rm Beoehn P41 ay hs
| Liters Permen Peet LM: rage
— |

 

 

 

 

 

 

   

 

 

 

 

FIRE: Lah ~ Formal sh 305 7a cll noob, (AD BO Cain Ww es) oF tll Hin
Cripodvel 70? Sil Aegst |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASL
ae ney seperti) hig shores , g te WVor
aN Bu Diese gation’ ovkoys GD _ Dewy Oregon Relecoal etsak Delors
~@ eed Me cia, "ail Ralégn Sn, —
[TPS gee age sgoalaiery Sepriee gia oc yi be gal  palshay Ba Ne
Brenda (noPP Brett Feobent Jeachwen esa
a rode fe Couwk ST OM Lexiaten $1
OE Saal Dapiesiour lo (39) | ORadeye4 F001
lrrft |
GID FAA TDohnglon 5H e i im a
Frabas la )4IYS | Crtale, 1, 7/280
ser Mn Careynen
TF iat e God locigdm st,
Doyleshunnln [3901 ran #9284
dawn FO et omh
(ID) TFobn pag KeDRH (@ iS ee |
a eal Obl ns A.80 | Gnlendo fe 901
Ga) orion fh Fat 5 ara lS ie Mies IR Fin oh ick naflaga
Malet Ba —Frnoe We Fedora EMG Mveciy
- Panda. Pu Blo Melbwumenle YAIR
~ ED Zee Anice Gay Fajen) | @P fone ach Dae
JO prophn foe | echifrer Defy hart [9
ee Wt] 64 doy Denman 1 7 PHO hard | oy
ei Perle Tehnoay ae io SS ee Coss Fol BoP
; ee

bral ry YOO \ ; fled Defect. }9°G3, /
Case

Jy

 

=,

:21-cv-00175-CEH-AAS pocunel es Vroanapn Page 4 of 41 rept 54

fndo! B

 

eee

nae

Bich BICD5..

SSS

RP

ee
Hil Dove 9 Kua

 

   

Pir oF Fran << ‘haan ies

wr Pantie Pooh
sta, Maton, EL. SYST

(585, Laprala- Ge hy
\vtay ee on
Bota, Roden, (la 72457

 

 

 

wate, j FG 19 oe 2
Le Han Piel Ce,
Sm odin Pals an Paki m
Vee te 400 | i
=Mp In Fe poten-{ set Fee Gesn) Hae)

565 yy: Mol Guy
seeder ee Rrhi

 

   

 

 

 

 

 

 

 

 

 

 

 

   

STert
6os Ahh ot
Alex ’.14|oc.

 

   

 

 

 

 

'
Dy, Te a) Piso Mla ie
C poe ebay

 

 

 

 
 

a

 

 

 

 

 

     

 

  

   

    
 
  
 

 

| K, cpg eencorrs.centans Bob igi boii ol 01/22/21 Page 5 of ia PagelD 55
a ae a J Wary ~ GD HHarny Trott ler
° lewak xe Naot GE Winn, Corp, EA pond
os oe OL ig Gs Chose bot GD Ballurr parh Breyolos
UA Solon Dubplic i ble mM
s— Rrdheg Pah inet si ae t(D Tin thine Crete oatne OTT A Taos Cory
1) PE (teen WA TURD a) Sus doef, ORO T Neen Reeth eotirh JOOIGVYOS
| G) Fhe, palion, |
- OFF lee Frgaloger Arde D A ichoud) ibeon :
aie Ge ily th GAD Meidtlsn GL yoseld sea)
DebRuy Aeach Py 294 45-6f iD rae
Phibodeln my pe Lo el 7
BD ostas ae ae
= BedK Lomede
lia de Son Prve on
Soins IAG

 

 
    

a yg
ens 1 G0 m

   

MCS,
a

Mines “4 ee Weel

iy Dep hn Tapa
neuf frehh Sint
sore Shi 15 wore
Me, Wily 5 wth Buster GO Yrs, 8bd, |

Ke 6 ew Chinese Billionadre
Gh Steve Fatah

a Be Pa Cis Ba Pov
ae qo)

     

 

   
 

  
   

 

Riker SquNE

@) Roe er Steve Coxsiy pe
Optierge Shami Cormrs

> Sue CRM Shoreltt
Fory lor

Howry
14 at na

 

 

  
 

 

 

 

 

 

 

Taide iacinnd

 

 

 
Case 8:21-cv-00175-CEH-AAS Document1 Filed 01/22/21 Page 6 of 41 PagelD 56

State and Zip Code Ky, jos - _ 7a
Telephone Number :
E-mail Address

(if known)

 

 

Defendant No. 3

 

 

 

 

 

Name _-A ADaedte Sous. Isai

Job or Title AS TOT ey General —

(if known)

Street Address jf World Vole ct ; Ft
City and County My tye tet ne 2" “Spe
State and Zip Code : Ny a 00 } %

Telephone Number

E-mail Address

(Gf known)

Defendant No. 4

 

 

 

Name 2 | i 2 come. 5 ae ae
Job or Title 7 2 4.

(if known)

Street Address Nord Dade Cot, I hes
City and County On EY Gefen: a” Pefesge
State and Zip Code se -f 60 a Sir!

Telephone Number |

E-mail Address

(if known)

il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75, 000 is a diversity of citizenship
case, Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.
 

= 8!21-cv-00175-CEH-AAS Document 1 Filed 01/22/21 Page 7 of 41 PagelD 57

What is the basis for federal court jurisdiction? (check all that apply)

Hl Federal question O Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, a or provisions of the United

States See a gion thet ee at issue in this case. J3A{ —Créime victlns Act
x gti Ae btn Nee ObFnwehion oF Jughice ol) Rayabg 6B Fiebre Ay AI) 25,

Wonde WAS cbt &5 i Ke, seth pote “avery

 

   
 

eine her
B. : If the Basis for Jurisdiction Is Diversity of Citizenship
1 The Plaintiff(s)
a. Le the plaintiff is an a

The plaintiff are) ,is acitizen of 4
the State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) :
and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 

 

 

The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

4
Case 8:21-cv-00175-CEH-AAS Document1 Filed 01/22/21 Page 8 of 41 PagelD 58

 

 

 

b. If the defendant is a corporation
The defendant, (name) , 1S
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

_ and has its principal place of

 

 

business in (name)

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3 The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff s rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

Th TM Ng Wee) sy 6 Woon tnd) thie peg Coens CMe”

Cops Ling Tei» Fonthy tin) tle U5, Goreromal bd Let babe ne sud) pol Dezel wde Teyas;

on My Phono 5 ~ Cpr ihn fe fet Wile 19 Sccbin FV UAMcbint of
Fellora) Come hace Hight inde He Right dhe yeaed atorwoth pat-tobe fecha fron,
Cornel poatadtngs ssa) Me phe to he inccte) Fiabvly,

 

 

 

 
Case 8:21-cv-00175-CEH-AAS Document 1 Filed 01/22/21 Page 9 of 41 PagelD 59

Ty. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged-and the basis for these amounts. Include any punitive or

oF. * . .
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or t pumitine money damages.

7 fx Sadwy oll DeoktaditS for Mplior Bellegs Faahy
Trigudtoa Afahpr | So Chyusen » Li Erp Argh Laat Coe, op Coss iy
pith lf Diy [Ne testach: bon, Shas Sleep butt catty Fo Pech

 

  
     

“OE he na 2
, sete LETTE ay Ta Fee sree eal P

 

hres
soleanay aie neon dad CPE eet aren Par eown. sfllode Ma
Federal, Rule ca eet si elow, I ce e best of Py
Cin AS ry Foye
oe ad = = sr PAA Dialed he Be | belief that this complaint: Ef is aotbéing Vo EAS ae ee

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

- ‘J
oe

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

 

Date of signing: i. 20 ag
Signature of Plaintiff wane, Bak
Printed Name of Plaintiff Brunk Bett

 

B. For Attorneys

Date of signing: ; 5 20L :
*

‘Case 8:21-cv-00175-CEH-AAS Document 1 Filed 01/22/21 Page 10 of 41 PagelDG0- >

CF Brett

 

 

 

 

 

 

 

Signature of Attorney

Printed Name of Attorney Freak Tat re
Bar Number Si
Name of Law Firm Ne
Address Az
Telephone Number “a
E-mail Address :

1
| 5 2 se pat (00175-CEH-AAS Document 1 Filed 01/22/21 Page 11 of 41 PagelD 61
el
o

dest Donald They Prestdent of | loth sks PAs

 

 

\ bsdoelel Tus eat es 2thite| [iammadhen fdeeris Phe Ep

  
 

< pe has. an te Ooden Biden ‘Ge ts De Wore the bhstdowcd “Shahee aah do
A bus ded parte Ai Berboas WS Ad Torney tir The Lath ottere My,
| stale to Will tom Bal thed HB Trangas ] Qian cdctarna teh

 
      

 

   

al 5 brwchiny Funder Oud pfher boda f0r~ forall [heey adind Phi
ee ) Oo Good pure Dahrat Pom, ee
See | Thangs I Ponce flush. nai FU. Ai for

 
  

WM oud pubs ie of lay. sealed. 0 pAeval Qu
| East Dloed pdt 8 oc Fela Das ps-cowten TUE 14 usc. s()o)4
_| hen Blech, bod dake fang Heuer Come aspen cate Cope oa Folly
_-¢ \pembers Dwell ne tobe. Frotected by We US: Lviermate
e Drstead The Ud, Govtroragl Wrchtn Rasident~ Creare Muah iegel wil
| thn apt mf, gig sthin ind har hued Phares —
pts ayia J. thoes (DA. 25 wd bts ft ADD gad ey FIED Dhani Se
| ee ok ier = We Fontan DHiMpoee Surretluee
‘ the. Qovirr ; tn pk ce Waren + SD ban, Sa
, sid fesepeldye al Adlon Pita
Yala. al IM Shel lone an im a Pvt To1t 5p Uncle il: Pohivs
—” Bptdh Lent hada) © Hom Denney. He storurictel. elon fives tek Wd
| Hh dite Spudah Fork Lendendols y FLAleds Dopmadrtibrind Hin Clone Sle-tiodll Lado
De bd hon Bode T AIO der LPT Uph fos bids Jig Jnl, EP
| | MiEAen Squane, bu foce. Radin, Fly Sheobly hroPine on bien Hasdet,
Eee _ Gil) The One by Case £5. Dood Somisor 1 Dointe OK pill ta
pMLS.s Dec iia BY Bact bul Bredpod- Atm pulley “ae thal

 

 

 

 

 

    
   
   
   
   
  
 

    

 

   
  
  

 

 

  

 

 

 

 

   
    

 

 
      
  

 

 

 

 

 
i Paint ae nae Document 1 Filed 01/22/21 Page 12 of 41 PagelD 62
: V4; 4

 

 
  

 

 

 

 

 

 

 

e
ee. wal ng fabs
feed Denil, Sansom 4: Daarete Fok (3 , tebylfited Airlines
je pad, TEEK Byoct'saht ed: Oou-t40h bn) BORO United Airlines nyplipeed eee
| bbe bls Faclltdnnen. ot Prelatten M4 y syzdin Reghoarats
eh TL pinta fly boreal gurtty chon Lashed Bil) Mealty spbubidedles
| pe hig Jur Dr Ns acd ards TE Aadk Ylyaad Bi Maul Whe Atcmatod Por

Ay + Jibs pot ‘Bid din Zaue)n., Ore ms tn aol od

 

 

BET IN. Ke tol) Me Be-PrbrnCeotel Sims Homes cb TH MY 110 png Auhonty —

 

 

bbw Tn Cash y Loriyns he Ftd ite ond PA)\ Gurdk Tlog.af) Except 6 bribe,

 

 

 

Bil 1) Qh Mamcy Ataglyy Naiwldy 5. Coiestr Pred Prost had, pubs

wl. 20°54, ol) My Frac feed take Prrdny ey aa
tied mould 520

| she Br ty. EX 2
flordyuy pro bh crf-rel y Qi sensors SPs Plucky

 

 

 

 

 

eae ace ea el "

 

| Be: flag ai aged I acai ets od Sosoe P Sul ol
neil

6.

aga
5 MRS, Noryag oui MC Gnd. Hud On fhs

Leer omeh Ha Pigdare 40, Wi Riedacacalds Mecncoh lol 10 Jol tule

 

 

| ae Btwn C0805. ug aE EA: Hy Cod Hts, Chon uel Argued nib,

 

PS forigopa. Por maiwal¥ to ilo Bianls Ton thei Mey Lope Me

 

: Lobf-od Mrs. Uoryery 1 Cruel. thal onal persis Por Berening thon tnd Mes

 

 

ard Both Doglh Ttas dead 2. But Diheem! Re bel Grote,
GW Ladin horn LCA hime Pred Por Fereahy.t

 

 

 

   

| ZA) Hom WAS oper toll Filemny MY far apd

| iil ot Lansd- 3 Pabch women FELD Dn Mywhetlen +P bull NErahs MI fod
Lonnie vin Shehaies price Cyuiot Cops and Thr ibutly Homers

 

thelial Cop wif bad MC Cuf-oF MN phdlinds

as ead My or al Dn Suit,
cdl Hy Lele Chudit Poh tual Aeris Dok pe

 

 

 

eu Eadie jh Case frooperly. 4

 

 

 

 

 

 

 
 

pe pa cen Aas Document 1. Filed 01/22/21 Page 13 of 41 PagelD 63

 

 

 
 
 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

ae Alan dtiaes TA Hal 9th sted ie Aas —
fake i ie is + Shad Soak Bendel de ee wh

ee a pend Pre tith Counseling palgplt Drcbay SghtSe

P ft heats ttt rota Don py oA LAT

eS pee 2. eontelle Pong Noxon add Cod ju Le 3

 

| ee {2lephed. sy age Chas: Clas Pleat G

 

 

 

 

 

 

tohiy pluces thes 13 Te Pfock Hot be Td

 

Fle Sy way Bud We Bipmalax 18 bed sles fscx eee, Mprotly. diy

 

 

 

 

 

orenTls Qvbe Phe lS W banded h WP) gr.
: —__@ Ghasthalte Lied -, ea ofc,

 

CTL Swed Chys Choisive eal TAG ten. Plusk- Rishon (Deb St
wine faved

 

 

 

OP WS. btromey oppree nv Orlbabo; Pla desdecobed vaice | Ue thsenet. -

 

li hy th OL ns Habiva~ tal —

 

BS fc lad Le Piling od 35 (hh tas cw

 

 

 

 

 

 

 

tpl ae Cains

 

 

whdhe Huss | ena fn: REA Mowry CEPT a bh Valkeroon
whe Blow larmuas i Ae Fehrs & raha ine Pin Bagh
| By aug, BHA Ne Port: Oruny. frlice Pe ;
at = eae Mow bu) “4 Blech Hon enh is
ee De Bs Ontwip b g | Stiri ine
Pee Chapuita Rodgors Gurl han hues Pn Ne Coo Hee Gholi a

 

AVY fir | ee Pe et tle D Co Cough Ayghy
Ldbohe Chun, wed th Pork vranpe 4 Fy

OM conMerra phd Jughtce boll Lod Thm, tdl Coo Free. o
Sho Trtukaal Yo Argos Med MM hon Matra Agsociute Frito,

 

 

 

 
 

OO eae Sih Pld ale AD - tll ate

——_—__e- p fie - hee
hie ee Ao ies ont

| by he fasstls Attinany Refine.” bimecturdy ont Dal [he

ES ae baldny Delia STC Bannon W5Areey Mir Cowinitery Frou vile
ly | uil 5 Mell 1 50 Danner pocketed Vujttrendal lore, tif
: _ eet : Be aed iP el A .

 

  

 

 

   

 

 

 

 

 

 

 

 

in fy toscnde Lots Vin pce: 6) Keled-Hicladiad knude
i | trabpd Od} Ps Comaddg Poleabes, Ggehrer he fy Ts lis Covemmmlastes

wi [eee G ARCEE Punnon— Lapin. Bere Pr fe bood> film bively Fly
| Fillenng Me Witt aotoan AR Hy. [ey lth: Blah dur

a])2, O Aptrad Bonnier — eile an OV yl ob-Tdh at
Ball “ox slondenny (50-01, hus CL Phernc cal
oa abla B He Baghn Ste Mule lsh. Teel by Life of fre
— | * ®. Pidpbutmee- eS POMy Dr wed, 7 tues al Hike alone,
: FD Mie Unban U8, Ay heat Pp Cabal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
elise ke

   
 

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
Frost rete - Flom vet Re

det PAs =
insert Caption of Case] #li Dower praia - Poterdat “ft

CERTIFICATE OF INTERESTED ) PERSONS : =
AND CORPORATE DISCLOSURE STAT STATEMENT

  
   

“

Munin-olG-C OLY. ghee *
oS ls

= a

 

 

 

OrdéMar id
me

2
| hereby disclose the following pursuant to this Court's interested Pers ons
Corporate Disciosure: ; ae

i. The name of each person, attorney, association of persons, firm, law firm, parinéhip,
-.and corporation that has or may have an interest in a party to this action of in thez; i
outcome of this action, including subsidiaries, conglomerates, affiliates, parent... men
corporations, ‘publicly-traded companies that own 10% or more of a Ao s stock, and [i

= other identifiable legal a pices related to any Pept in th case: SE ee : a wey

 

   
 
   
 
   

   
  

 

ES Yira eieeteres : ae) Katee:
[insert list] ea Dawid. Sen fork ee Ea Cah Stee
SF i { r ae
HS Fi RF. e ~ Beghok C pe Coy ~Orloudle, Ft aa aya ye aoe ;
_ 2.. The name of every other entity whose publicly-traded stock, cee ity, or debt may bess = sik alas
substantially affected by the outcome of {the proceedin eee et fe Hobe gers
Bh United Atos ~ Zest Ges me ae me are:
[insert list] “Ae ee e

  

re te B-2 9. 6; :
eu, Mare Tes Bhs ae 3h =

    

   

 

 

ace:

 

 

=

 

   
   
    

  
  

 

 

 

 

 

 
 
  

- 3. -The name of every other Nai Wwaich is is Rei to ae active | ba ici Jant in ; on f
proceedings, including the debtor and members of the creditors’ COA tte | (or if a
creditors’ committee” the 20 Rar unsecured d creditors): :
- finsert ist : ae {es ee + “ Beene
, A sib ely
4, Thien name of each cura edi dual corporate), including suet person who ay De
ee to restitu ca pea atte spire © Litt Lewwi3- filth Ags
Bh Se" reve, Bola, n= They ¢ be) John “Pie b Cos)n ore Balle f . ae ai ot
ae Wie I :
isk hae bier eee hye, es i
cba Ghdtin Al arte as
5. “eck one of the following= se eg a

a
_ fair. NLP SH e_: Eien AT ten Ee él Beye, St
| carte thatd am n RAWare 01 Bay “A&ual Or potential conflict of est fait ng
the District Judge and Magistrate Judge assigned to this case, and will INEGI!

 

 

q ty,
+

y notify ie.
Court in writha upon learning of any such segnidict bt
-or- 4 3
ae i Holt certify that | am aware of a conflict or basis. of recusal of the Distri | | eer
1

“A Fh istrict Judge or |
is follows: : My

   

 

Stistble Fude © [insert explanation] Recs of TOM INIA~ f WE elsfvous fred je sees A 4

Person’ aA party should not routinely list the assi

i greet 3 ci
fanee District Judge or Magistrate Judge as an “inte™ | ae iia

peer Some non-judiciat interest, | oe 4
a

A.

eS lS, ee TS
o ; : 7] Tt ae ee
36." - - Be wees ww Soo
a : rae Vale : i
7G" (Ease §:)1-cv-00175-CEH-AAS Document ah Filed 01/22/21. Page 16 of 4T PagelD 66
a a ‘ ' ; - ; : : re ‘ i

am

Pork. Shaan aa) Prosecuters Sought bukorn at7 on Con Pot Zenviee fix obax [ES

; goes a
Ae

—f

Passengers Q Ome~ Serb pile tine Lower Mombuctten sfothe alryoond, Pout] Sim soy :
cugprared. The [Vemaach vide bodied \pargop forte milton dollars tovand +3 Construction,

Where Tele hpedd THs happened. Drenthe adler the 4/0 diane ad. Hanluslon,, Ny £ Tein Reatttecte

        

Prapecubeys Souylt Commuaseains on hepottad- lind wwhich WD Govtrney *|

Chois Christie himself hob) farce dewaly nwa hep), Governor Me Clrts Chace .

Chesrne) to pare United Mrdnes Aah? od the moray, Loosdy ot Witte clly ae
=) Jane yp |

pi fhe My, $ WI Fort-frathoihy n Over {Le gq ors
: Ore the objections of the My, FINE, Port Pro stat Thrs-more beneditey)
Wik Somsenlaa Bim d cone of [Dawial Samson's Leyal cfiodsS, A130 wy a CSk potlyaoddrach
dd do Alladic ky VI, j A more Yapunddtast
hippies ) D Ty

Gham

   

The

[into tae Qngareey fo erm rel Patten cin bylbtcy ond) aectptry Vortbee, Frum

Pnated Aieinos hived tn Low? trina oF Fepny-t Blood f-u-tuntued it-5 yn yal west Gade

i
i

 Boilgel-teallyy Patel Somsny Talrte Fok ool Herr lildokein ilk Barone a) Whole
, qualty pd) hit $0 pPrlSone REE Smbsoch, orl tur Atel dal Aotkr United Airhies employees
Meith Wacv) fhe

Ceaperirenn Bn Bayan f] faotg to ar he Losiny Fights iy ati MA uafic City nite
A Jew ‘DdF inf jon tie Pht Foye

Pile lnton, Whe tas help hy Port Authorily uf

flr rc Getler, Bi) Rewer vos Mp Coverran Chas Chaphy |
(DoaiP ITER) pays tyT | t prusltorTY tod borhed pi Mm ora

    
 

AKO CWMMD Fop- Luby pul L200 het-presa Cute! Reraceyphing the britbh-e4, Toy afl wee
ped a Fueed-heat deal aul) Lene able tohobp fon St0ch gp tionS Gud |

Seibert po which ad pillows of Dollars. Ye F million in. Cagh fom Deke Fmt teh ;
pls SHO leur, goat By4-anilhton ddlars, Tott Grtseh onl WY, Governor Chois Eis ty Ad

Te Mearch abyperte Thabiplin beret ited

O M2 Paleo Union fat Erdorsed Pn Chrixdt Galldn pabieclorn He Resclod of Me

b Secunt oftperduremels foov-electon cn
AY (op) STUFF aypaoiwter-ok [ee

| dally asics aud) ttm, ued ahr |

Me) Bil) Baron’ oud Desi ld des eth resigned) Wilcke of He lone ehsirg bs —

Ch Thr Gecrpe hushington Priddy vith Babel uv hrel heya her famows Ebbads of Carry

om XK Dovid Wildstan, Was hired! P2016 aud auichly heslaeed 0. eration ao Me GekerNoy A

_———————

 

Chis Choistys Onbbvenr-aut the MyeNSe Pant frudhentyy He would schiduls ieekiybn pice

Z paat Spel qe. erasonile fh E
\ a POURS ed atotel Dunk willaede ho said Hetas feifhee acho,

\ hea, Fiery Clearer OM bo eonge Vughy ton Orhaes WLS Ste
| Agee Cv- OD (>: CEH DDS, >, POCUMNEHE Ay vllleY Pe Fah RAB Als AepReL EAE

0) In Cir Aadagd) Corie POA Ue GT Coady! Leven Botner OFG banbstin 5 4 eel Ahi
Ce ws ih Fle 3 a
Bardon rte OY i Roeay ine weonon Pr Was pi Sn Cid Chatgy C2 #4
fe,

Burg thas time, bth Morey eels Eroenta thy Soman Pana

TAs Hite nd Mi hwy PSA Coca’
- f-Bpnte Evideeee On Tis ltt DB dndbrceDucht Goo Aedrac eed spuhde inte

T Su Cobmbhy buyel tein Unibed Airlines dnd Jest Suse took the babe’ Witt
Bother execuflres.ank were Beleaseh fom tholr Compumy, They tll combed Bt
cayled fol tid) Com teh wrth David Stn Son 27 Counts oF Litestite Rac hebeertng
Cngalrucy to Comintt Unlerstaite Racheteerhg tk Gladly » Soudd Corel ina, ateygle Huede
Fawthbncom Fei The ateinpless rag Mrs, Lee a Colombia o Sil Ca lb Beolafal court clerh
Whe Stole evidence into The cose Stimson ys United SnGes. of AmonlCan fpr Seni

Fruco V5 WS athata, Croce Vs Unrtel $I oF Aventtiny Cinleeboct Blur Cross coud lee Shell vs User
* Prntari Mes. Vickor-Dachaly 15 Ubaed Stites ov Arorice 4 Anal Sertsol Har bali
Dhab Aled Ww Cabin Sora Courdlha. Spree ROOF, Mrs; lee eI Hip gio) Fried s

Valen Court ert 5 Meg Goadh ind Da 5 Bagotist Doha WS Hamshal) ond Erica. Untven
Black codons) Craceterk wit $res +0. Eva Usltrown bok Lemele Count cherlt fra

op Coysieh BMhB Pomel cont ent YW Porte FAs They alsousel Fed Bx
Ppa Copparalitn Why basin Ths platéo Coven wp fufllons of dalluns OF Com ‘txs) Corrugptton dh,

hits Velo Sok Horley Clee elton bck Peal Sol oi scileBanall rds Loco
ile Han orl Shey ontnsun htkeon a fn 1M ST Huet Ped fs Ho
Korte Baron worth 5H wag Da oath, auld tches bedpht and mp atl Crush
“dS little sree 80%. coro vp Goines tk Nuscalenre Baptist Choolyed * Dyplst EB od
Bill Hamesit a fchenl + Mo-dont Richy tba beste bith, Beleard- BapshelChach jn Pore Ph vad) Ault Hayle
Hos ou) Margtt Muselle. 554-5 Cbech.s Morcusffookt Bay list Checks
Ea my ae forthe Last 7 Yyens I hore Cal Columbtiy Soot Corba,
Arnport Peasonel , Movant biberty Tilervastion Aryan Rersaval Abn ate
_Ringork Rosenel wih al 103 49 Hse Reload, cnset, ol Wet anf hrsitorse
Pork boatbyY gu) rh2 Boas Clts Misty, Dhue (Bill Multy on tagee Tn 01a sth
: Cheb Melty aul Joke engan are t0 blams. Me Medirh tel bocosey foot fk leaty
LTbaranl nora a Chas hasty noun The Attoodtt ony Nh yeu soa tate do 46h YU to pas ped Penden Vad

duct Tolad trach Bem Mecody tibody Ab port to Alledit C4 VI, Fly The Cond Bushad

SKegiege Bo Titles, DH -tilP es pres, i]
ena ais boc Me hart AA RUE Hon eae a hh dante pain vig page
Ne He bdent to Fomoce Fas STM On tn ude Whebe Pd im hes sod. fore “Bled fans

 

aa

 

 

TT
“

 

  

Fon. Sed eoae sed) bys bd pari ‘Sin snbe FOK as il hfe
i Menfork Hines was a leobypt For ted Airthes severed Years bekwe
_ fhe byheng ane on Gophtnpen ot acl], Also Getep aide $ © Dottsmigey os
i Foqnre. Fok Gell 72 tuo Urrked tels who ales reatgnadd. ot fica eo
Tle Usted Abohnes oF8idale ben. paogshtabdy fs Lense Gt Mewes LIain'y
= v0 AS Cort Corl) Hert wahing Poy Lib feEG, Dowd Sim Si mr
“Shosed atthas diner, Fhe virlse en Coulh pebnsinte a, Loushua tieney For Uniled
Fo Adalias flip hls Spom Mevowl Ldbtetly Aly Aingzort 46 Cp bin} ja Sev? Conch Popo
a Hye hetlw rear whore Mela A ham€ Th Aitten, Sow Coven ‘ Frinf{ Cech EG & L
| - ban om ast to Run Phe oven on Ril i th. Allten, te code neh
dul ond plist Clue Boers lar Sdanking jh 2
AB hatte adh ‘The bw forse Llunek tn Chesler, Fre bdane | ot Te bee
. | Hittaeis_ id whe Mas seen ine te Wate fle Beg vd Raed pes Cte abler gefdfry ai
7 fhe & Bs “31 Ser she wa ating. shh this Bhs Petra

a 3 TO |
_ pice lm ofkesag a Tob. Lysis JikGea) In Péinsy|Vbedh at TUS Hine
“RG / Be The Black Hitmen wos heed by Al tPergn a ad hie feseccio fo

‘pend Wp Tim Mueburd a whihe bun Bud) ab he) hnan ohne deaber tin Clee fai
penn ft Hotes f Prajeels thyce He Pose Pu hada Sec a Stolion F Hpwse,
Te Plodl Kifer, ond Penny Femmocclo.clectdel Io Alp otf The. bhefre- dregdoalen’

‘in Clesher Fo, tue) Phas Boch Hix Hitman Sibel bo eather bach ben drag ecbon
7 dud pole hs p It tind nb hee Ts Block bon hithan bad nivel ch Al Paasivce

p | exyhyee bd Mosh inp beat-up Ely Zim Mich Prold So he bold nal-vestyly .

. Ayinsd Kony and Al. fs F bich aneacelo onl flow Sally ciel oars Ca0S tuk
. EncersiteN smote vs “ene Tigh garg Fie Coole Fo.otths Hee,

ot Tey als Hn Connell 2 hoak Info Hein(Secbton 8 Aw d) Homes iv te wedhlen
The add Sle! Gl! The Cope pipes gud Some bitelen CobbetS tind 40 desley He hmney
5 ‘The The. Fannocero beatlons used Nofr Lhstreate Cogley. Aleost-Ciery Wthln Comnditny -
Dipeoree Froud: t set pork for Hie holon flay bere 5 Svorhad no write Every 2. weehs

| mm id i #445. ino /~ 2005, ee AP ld Ge to dubabfe Yet ot Sidhe
he ns Ba Tea onl ge ll seh ae wey

7 ~ . fo if
" . ae 4. ne

  
 

        

  
 

   
 
        

 

 

    
——

 

fis | Tom hill bien obstrue shed] Fushtee fon Va! as) Ty bArs: Ine
US, Fedval Coun (4425 Dawid Shan Sy iS Us, Of Avent, Gurl Ky, and)
Wee dar sey Port Austlonly for Rel eabitean Pooky Pry iny te Coven, iP Hela Grlm€S,
| Bin Minn Obstructed Tustre bbs Dod Fon, Mn, tld Sted
Bil Deronté Oond Babjel- Ban brellyy US Fernald Count bu30s af Te Paospoubingil
| Cobemer Cs hrsty.. 7 Toba it tn Bri] Vow ry anl Sevendeptloy ater f
| pn tarbrors Zap beaver Chass hwsty ink Fly drat} toate baanct
chShy5 ony € Grange Losh byton Bintelap ede Hag Tom Alton tise Las Stab aml
reds hn Vielen Mine Aalyh Vln jave whe, £ Théanded ten oe Lyeishics from Mew fort bu) [Ute Tape
jn BY aed 2015, Tom tiliton pal hed @ Butt pusel Soh FOF puny Chocon ate Ooi)
ALCesicr e. obey pp Fick wtp Hapstrate Tad hn aa pnd) Serena) ob hes Font ly bedx pebeS
fd hilion ad [Auatown, 3. Cap, The ville) Hee 9 QUI Rghls Acta.) Jay
fy ighis Te Prdncy Ws 17 Amedmtt, Tom hliten had sat fol ne) Pon ee
46 Fort Lenderdule., Papel hw aud Ads F| Ly Pdoubidrs tiled by Bil! ar
| Fever Pmos Dr 3017, T saw Tom fillons Male Ped lig jtreleam Myf ‘alr
th. Alan eres; Ts Shae™ Bran Si Remesas Co blglir. ed as A Pilg ae
_ ! aie this Sireng prt Fagg hg tr Fach Heelt Joos Pool jn a tos atte
| nn Tau billn’s okFlee ¢ Comming ( Feloug tgobot Pk, ne bag drivhy fe
| Snel Car PA, become Pl dod fy brony bE 1k Enon fhorgeys Con dechershia,
| a Pergoy &K Footbal t play 1p i ik Deal Ot TamFalflien deel Toh Weep den
Se Foghes Poothdl pl Plusey~ whe Pol Muay fill me Gob hes Salwation ATOR
joa Ly hg ( company Halll Pelones, DF. Ahn d Lies Resmi on Lashingdon Slim Mla fous wétlthy
ath hrs Sb hen G)r [ Prec) Chwis he 2 Sable OO Ha gite gre ware px). ‘Mad oe
Bey dual Mote Menta jd Una le Dineet Perdine +ho hecdl ATH Mad Via Vnseah Mecdh
iulenk to,Pna5un nibs T Sir Hho | Renigam Agen on 17 bud bal nd at To Pech ivaltheg jth Chesthaseble
ou Who Gun Drishines Stipar ood Tle bes Light staly Bon dx Pr jodebpling Pa,
he Las Treated ad a mag late tod Por Yess Trom a0/0~ O07 5x ails Th Foyt Lewd lands le, FL,

by Ruin d Lin, OF ieas fied’ his. Wiis wake Tiestpilerd tied) aff L CoreprunstS én tladn Bip

I

 
  

:24--v-00175-CEH- Bes Anecurtont471F ited 04/32/22. bPage 20 of

 
 

AIEI AQ Cu zaman leh

drug S ond Sapplyry hogs He got From
cunlort win WE PTO RG

Safe Ea frat
Tee Anite Thetalean doy hy pn.” He Shale a tend
oF Yo. Relig. Hen jn Re. fag tam tok” * Me Souda

 

Betiee.

 

 

i ro pr_falaoly? Ted he.100s 0! “Big. drug Soppher_ of Herein Herein

a cotton, od Colgan wd Mame vow a nova —JeId “on fe Eas PConsh

Ge ee lel A he. Aad a Bell Time Foply.acs Pas
GB ths: ooh :

    
 

 

 

 

 

a ng nica me Wiiahe. ia le pe fy oe F
: : _ Over 50 fant ThueCnplyecs EL Lant Set

 

    
   
  
 

ie Flezalai, BosmAlas(hT « . SeVond, rela
MmfiA< IK Anite ooh ouk TO ar Jaf Bor,

GD aoe Aske. < Sap addy. h Toe
3

 

Over AES fulltime Escorts onl 100 pardtng
eco Grd. Mh ‘ GieaHod F SUN Drugs fr BOOB. is pis ee
PB SecrelogS = (HD Habhlye vbphe tore SEB Hanke =i dhe Hees €D loli bon ahr

 

 

, My ae coe bees Pah Tre

eee eee ee tial ron

 

 

- bfhe baie

Ng at Leas ertr 10

 
     

 

 

 

 

Ae k pee UF_A a 7
de gr

 

 

 

A, Boag Hither x Pon peuehs Fo

 
  
  

> bol Beshoad Seen ? SFoten tbe Bugg ila seo piThan delon feeds Pre to

 
 

Epshen ants ie ,

ah

 

  
 
 

asus | pun Tatas a ery 3 © 5K © Teen phan 5

    
 

toeghtT hm /

StI
=

 

TE * pB8F: 24 hee 08 75-Cathnkpilseunteyyy) fiaiPaleeRetipyl Ants sib didlbineldy< _

 
 
 
 

< h . » ,f) : fries, : r biTond a Wands oe hoonge Dual fs
pad Ge 9at fee re pork-n Sad Wu ete OT fn eg l Seeat tel ope

 

 
  

tae OF Wests. Kepliaa) ty Zh Phat 3 Pa-ersin, i et
Ps | Po LyjakénFrren 24, Bice pibtcor Ym V Wy Bll Ptteds

Tea Nagi jos ted coke fd ach
| Spd Dende lege dpc [Btrghen

| aide ee aie “bide, death _
Pae SHES iden — Ceca Pleven Held oas Phish
fo el pp Oe Todau despre. sd Bele Bote -

 

  
 
 
 

       

  
 

 

 

 

 

   
 

as rg fot Htcahong 9G. fa. Land 4 Boh ee
eee Sa g@T> £ CLA- ~CorfnS avy ouee [ee R eet y on 14> Mam Dn

 

 

 
  
 

ney they db Matin with A lard wt
| Shamy Donates goat prot) of Sere ¢ Leno hit War
Ny aished bes E be ee
[AE sinh Pol Fa) Tele bjfigg Vp Alaabon Virgin, 68 Zedge Hilhr
| Abe Daly Ban” po tear Haba fs Hd ob FBT 2) Phone mas tad

je | Ray tote begets Ne BB bo A ocklea Tip Feey so |
a atte | Dlg Ethic Aaweay= Toe Clihs taeda) zateghadhe>
ae We Petr fren Phe Gling” Fins Spat oe PH pomed to

Wot Pel wedh' See Sl iriny 6 ee ov Harylyens, )
or. p< LlincS men) Bact fb pier f mi ‘BM Took suvestigadon
TSE TA Phil Peo CDE Agard 5 hos Hing, Gea Lecale Loh ay

Je Gln STAB Apos Cones agate ae eal PE
Neel ye evn FBT Agog Hay]. tad hor thke bem,
{MDs PM Pardeck 9 Babies Pa jitoata .

10a Crebel “biched uo out ot j Life Cee
REINA A aE Da ES yD

 

 

 

 

 

 

   
    
    
  

   

    
  
    
  

    

 

   

    
    
  
  
 
 

 

   
    

   

 

    
  
Ke S Bt pe eg Eero conan)

  

  
   
 
    
 

El ab Rewad Lallece- ald He. MB
eS hark Delo - Talley to Devcon Batedo3

/ DT fete TO a. ank Coss OD Mee Clatnberlem

 

_ 4 # ie ol Dieta Sth | @D
(Files) _Hyle- te

   
        
  

Sh 193C Dim Lyons Hem

Meme 0 Ports Vol eel heat hele do
Nice TT ab tia ee hie Told Te ae

15 nacelle 14 40 I Pee Pete

 

  
  

  

 
 

ED Sime Debbre Lilffes

   

 

jpoace Seneles iphrel Te Tx flch hen d bab
Eo fal De. sion He ne Eat

  
  

 

 

GD) Fo H5 Wl ln: dg adi ol ne Ti tt aan

He cid hwol po Jeovdler.
6 L Sputtap Glad, Most rd daeben ttlon ie on M/i9]/4 to lod
rouh STi "ad he ae fa glug ee frsgontliondon al Sareaf blk
Tedd Ly bi, Life
- Tilo Fe Lé-9 hy gee ECE Creamy
oe = gi DohwIon
is obec! Ws n
z a nee Qe, aR ED heson 15 ES
aD Chey sda) frown? Bloch twopec
a SC > High dram hich brows
Cle pu boy Lod Td

in (sida) poe.

   

    
  

   
 

wD ry ey Wl "eed ph gl Geb (GS. ,
BD imbrnnen ooh Han chy dalle vith Rersincley OL VA

  
   

eee Ton Ach son

 

AM, al hin Os

 

 

 
 
      

      
  
 
  
  
 
 
   
 
 
 
 
 
  
   
  
 
 
  
 
 
 
  
 
 
 
  
  
 
 
  
 

rds at ies Pa ae foray
r ihe ee heard fh Courts notte Cecchi f &
, ! i 2 AdAG™~ yes fg | bai » Muekeeed
i Pica 7h fi 15 aoa vai Fedagsh SD Korean ,  febardl wk vPiew ess,
ebec!- be jdt fatver 5 Félral tod STORE L Af sf he blower. rebel Une een
Melis opie o& Crist: for Als EndionElie FT. Bn FefFhey il Fong Virttins
Hele My Maneds) Bech Bret “bid Lad bern By Duby fhe aa
Ha Ken coretly 51 Yyeard Ald gad Weeerdig Flex rake henecCay
| bai) A Jpsined. lerl, HAze Ce fram crotlep alteagt goMurdler 7 Peds y Benny + cell
ee Donat fg oe Mu Lake Toot OW Ten he Alen hh 7 /a3/o2 the. Me Tike
Deriese b. Na5i De “941 ce eld }
TERS CAGIEA hbidnsne Seg HorMas fe Hafhew MRE I lrae as ae
eS mth [£365 yes, old fa. STAT e. Dpegeep af hing Pay Noval pase jul pea evine
“Base fn fino g Cyt, as, hik-hy exBigpriso. pub vue ps Sa chiles ad a Feedlrui, |
HA. They bene Hed by seal Law FlYOS to fall pe. ated, cof whine
eile wha. fected Ro Cab fo Span [ah Ft Fensy Ltnte Phow Fioivce on 4s be)
Use e le, Hoe Te LaF} re Ot David ihibee Pelion Dru Drurar, Pol vllane BOE ACA then!
| ~ Eo Baw rh ak silife xe bbe poo Constas- ou He. Ets Coie ghia NE te plte Ait
OP te “EASE mia ky eM AL cal Hedloe Fo hoiit. 2 Seal Dhes asl jela Baad co danl ig oh
| | pike a ich bela las > pron Hoe Fre Cai04¢h hiv To Cater Up Sila Vals fas
Vile. id xh Ue den AEB) sort tlhe . hea Brune ugh Pu tiloste ge Teor Te
| il fod Dikech ‘Ter To Te Mafld od The Angele Breil och satel oe
Did Wine 4. bas ativeat gf Phhe 3 sind he Fae ord Grade, Hehe} 4 tes ds ete PSL) Ce iil
ah Boorydhiglar 4 Den bei BD the Law je (fc eer
. Pronk Gotauly — _(Fopp) Frade Fraberog oy ther ot y spel ice Pile wlesdans, beled Bales Depo
Hen dived to bp|l me bry 42103... ith Capiiel oud Sere Yoel I9 whe 0 tend
hed fies de Te bewat (sembtre 2 Ophhe umil — Fraeifl Cate nth ve dhe kth Colas 10.) bi
Lowppisnes Fron Spat h dalle, Eo fu pgs Maes A Me Geabh indypoe on Boe OFF For Nox 42 H to
Dal im eos Liesl Set Thy pemb Copy in wld eo Py Ca lannt 2h a. ae ae
Ge Loch Drsdtflte  Porducted by Tle P hd, bola fi, iis Alling 46 |
oo) llc fen el in, Cebaet send) Hegh Drahiin, fob Sree aan
Front iad Hadhtr fy $e ible a battle car WEN heres fi
» Nidoak fe MA, tel | bar
Pistrs) ol } hen fla sbtnl haat =: fk ;
Lenltn, Vie Gapaler Sabinden off « Ve

— FS +2 beh Reb Haws. hates Panieato He
ge ais An CF ah MO bch Pise Tie 4 =

 
   

 

 
   

 

  

 

 

  
 

  

  

  
    
    
   
  
 
 
  
  

   
     

 

 
sony Tome stn ee - i v
ager _ a
” we Ra are

sh Oram af (oF ce CEH, AAS Docuntint 1 Filed oueaien Page 2a of 41 PagelD 7A cree

fail He

rh ham pV ID | wars , apt batiy aban be thera ikinten
iad Slit Fl Lbs: g Dont é Fede: Log 5 atee Sich i Lid as Cx

“Fedaat letlaces TO Oto 2. whe Lede “rhugect Put wihusees dul Wobtr. .

Sul), Gy tor Eedenah Judge May Me Clouy bp Cte nN tle A ed LD. rv Hes a

Ssloll «Byes EMD YAibv05 Phas Meteo, Tons. be. ous 05 People Witty hanedeg >
hEvore oll intel , CY 105, irae Posy’ eth i-Suid Leda

Enguatlollln fo Cohnes Jud) obuy bo’ Hy } ns ledel iad Y

Fatal Tat By Donss weeg wt yal

“FZ is will Hy He. Claghd Leek [Mieay a” see , gel Jti4 doth Lapy tr

  

 
    
 
  
  

 

 

 

 

 

 

      
 
 

Mu beet tlh Am Covad.
‘Co.oy reebok bef be pda
Kol ih Liat ltebtark tu Z

 

 

   
 
 

Tp

fe hn bars Delos “Stabed, I fat
pM Prope, bf faa | he bas a Drug 5 fy
hese LPH in Prod oof Le [WES Bom a0 vl rE
net En Jo |9014 Dashed Dun Bow fe
Kesajd gmat v5 yy Crees [Dun Bnet tors on wohl lyn Sel el thnk :

{Ofoal4 This Fs all: : HE bette (tng <4 Ell e_ A053

+ Ov puller he Prom BW2 bad 1 221 Oy Jott

Patt a ees | Lhetst HAN pee Sid toe beg With

 

 

 
 
   
     

 

 

 

 

 

 

 

 

 

tht he, Detar) bon Clip Bm FortleDaads Phe Stabe
dna c te Ph ies ten wl dun [FC
Mokield John elegy RP Doc inns g A [2b]

 

 

i
 

 

 

 

 

 

bk ac fe i ape poth Magia in
I Sicguutods , alifrormie. Cops,
La eu gel Cmnalltey doret Len fohies e
~TSET a th call Nogilingd ibtipian Dears cugtia aa
Mi sheet Pulsar ees, gl Fess 405 ya dl labs
Fond: Hude, Few Sem dei alas. Female CaoGijnn Phare irra Biba. Wa
LD Sims Hadiean Citberdor witha Bauch puch on a go Bp tI
ah idle Moa folk ioushy Dprcee Suds p/ colvirallS, i
in) J] S4w Frank Collhs Ba Dirtsun BOS Ys Al tla Hae
25 Eu. laonisl Yeiel3 E tole uh tu all én Sure cll a fa
EMeNE Siw. , ) Aish tb te vbnincs Huritan are
i DB ene ei ied dived Hark, to) Hos, owe le
Zam Sam sli Kel [lea Lowodn Loup diibipeen) 2075 LYS, ! AWS,
acy sat 4. rhsr Speen In Cobebe we Sialh Conant eb 75
6h fle fibdebylin Gort? chub Gn dn Twas. pally tnt
Aitlyog sealed 0 thes Light flat’ be bah 0 poodrar pr jor bal

Kwon Yl a lighe, eb alr ol te re ok Fd NP th:

 

 

 

 

 

 

 

ed fe ce “ad te ai

. ‘ - — 1a 25 ytorS ae Ae ace do

i = {ober al Lie. i nes
‘

 

 

 
—eer coat ea aa

@ 8:21-0v-00175-CEH- Ane beth! tt Reto Page 2 26 of 41 PagelD 76

Rg

 

. =
% . et
a

“as - . . Le

Cc. ats Ifthe basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of éach party?
. “ S20 us & thy.

Plaintiffs) states) of citizeaship

 

 

 

 

Defendants) state: s) of citizenship
. Corea . : . ’ , des ‘ ‘
TfL’. Statement of Claim: ., . oe tS

yg State as briefly as posst oe the facts of your case. Describe how each’of the defendants named in thec
* cémplaint is involved in this action, along with the dates and loeations of all relevant events. You may wish to
_« , include further details such as the names of other persons involved in the events giv ing rise to your claims. Do not

cite any cases or statutes, [fou intend to allege a number of related clai ims, Number and set forth each claim: ‘ina
a Separate par agraph. Attach additional sheers of paper as necessary.

caption ofthis -

oe

, A. Where did the events giving rise to your claims) occur? _ Hil nd aplie., fy 2 Lat wots ‘alitiotay - ae
© Tomb Count lym’ Geen : ya
fy ~ Lepr 2ST Gr flontte « 4 la 4 ML iw Ye Ly

2 EE .

. BY

* What date and approximate time did the events giving rise to your claimis) oceur? 00 7 - ZA ot

— a8 ile — Th Atle arler Pig a sig WERE oct EE bas fl Hin Hes
es, jess: Els Raped 2. fine 65 6 Cede Wallets, tol Lois pid dete.

paper Badof eet dr) _,
“Thnburladtcs, Cash of tenses: jr OPS Mags

 

 
  
 

      
 

  
 

 

alg PL Oy Bs tac as
‘PrsArved Robben [YR the 12a fn fing Fhatnds - Tolan Min Prove Ors eet Gniet Fin ale Aid |
ely fl FO FO. Blade Hen CA Mun ST, In Etitedah Ly ti SAbown BS fer Tf my a
Lawsutk Oaprngt WS. Soncton NS BewstiS aloo Mester, US Senter Corey foolten ves seeps
pedir Fel tla to nk Tf Pl Han BO Me lang peeve air he
go [Brome (ly Wiel ein cll phog tra U2 folewt Conslone to all people tha had. ap
al ens Feu Cains Aye. $e lee Ele. Us PATorney dn WB vers 97. the
Gel Plas ok OS Fellek Cut bowse, fe Samy Cukor He twas The Crdmtmad ath (us Hartln
a Eee He Ha Marl Bled Hes bby 13, Harshadf whe refusal fo tet nett te Urlenedhote -
) Pin. ck Te WS.piimay5 afve § 4] Bow { Lecht Bloch Hesy U5, Mosh
fe Hae ttn duct 5 rucbner He, Of0 Supe en a Herghalf LACS Hel i fot
A f vile 114 Calm Chorkt Pluck bomen ple Gant Chodeb photo Hon appa 2s
ly i mn (el [ od Fe 15, Mashed Keck He Eies ‘aad vhile ok’
AOD Mirth Unlinown both Blick vomin Chastine teh Bhih Deion: Ws Frat. Cir yee
; “ Let Abn Mc lomel| 2. fia fl lend ol ee a ¥
with Gong Unt won Bled Mice Save. Moll Corona, ido 6Aendal lee et od Meu
21 Gol FM shay dans (Meseen Catled): Roy Pron Lhe bud Pn abled fog

Be, tak de = “, jake fUeu <j rs
*, yy th 201g F :
Fe TT bee RS DauBONe L Sm Tey + enn) tal ee sks oh “he 1 Diadeiad " Dybart Sa %

ee Carlee favo, Saute rapof UR Fill AL dthowar ie he, “ad he

MPL on Oss da Rents hegrdin bak: 2h Grech ae Moy £ , tae rere Shiees

x me Ae | i de Cone der O Dat Det Ff Epsle A Deel is eh eect 4 f
f "aia e - Fs ha eballn vb Ce ee Sa TD eecta Pla PA Steed

 

  
  

3,

 

 

  
  
 

  
  

Wap f.

anyone |
"sa
avolved?

  

 

    
  
  
  

 

    
  

  
  

 

 

 

   

 
  
 
 

 
 
=

d 01/22/21 Page 27"

 

 

 

 

 

 
 

 

 

 

 

= "The Lis Ih Cm ckihe of “all te gs Names Siaoes
Jens Nwwhes Tal Sel Epsdenny pack tax Wy feck F cil

 

‘ Vp WialPiFisecW ove Fo fot Sa dewa} gM Sf

ol. Day toe 7“ bene On Tle halls 2 les heute,

Joyescl Wan on Ja Doe — OBE Bri) He yb la

AGS Detect LCumy Cush Dimension ert LY yearekd Te Dox

Jad wlth JAM py Daleedtre (fe caurndy Roan Detect Te mall

ls Vase, Dene Dee She-wndl Cub, Ysa bonre cul gol-halrad », Wis baker” See

Se tould Shek 6 buck Hatige, Tom a. Chest Hasiuge on SebBs. Fy pilin Hi hap te

siltctE hase tal Gk Te Saoe tne tntand is Bhgas inher luglio, eof masters

hey badd his Pligantrs Del fpatepe world lon, C)euhite, We onthe, 4, a8."t

oo halal hassops Dn hoe login wil, Faw Dont De chmascer), Jue Do Sled tet Tod,
Wb han Bel. ags wus Jb Yrs cll ploythis Stucted , Jatt Essel, ddutsed ber

= Pel dng Nae eel ge, east Epitn iaadd hstwet al A pod June Doede

age: Niet, Jone J Poliyy ) pA TL Dibee

 

 

 

 

chal sy sap eo bln fants ol ol ces thd Epshe
Lud ad- Ars dsproul Epaslete. veld Mtl dam hove Mitta od salle
bye Se is Jes Ly Ensldn Loud Pens) ol »s duc . {

tn provide dred Sek be bth Calin) dad poerabee Jo Dap od
LA Epale ppt ss lapel te a Es ls Detshed by

vc ta) Lohshel dl ng See tad ple

 

 

 

 
 

 

 

 

TO ChE 7s. cALEARE Arietons Aye abd bono ad Beep ith Sd
Ll ee fold me all Pe a, cath Epsttly

ae CO Sishune feannell gal Purmct Dndheary, :
: ~ ales @ Virginia Kolend 5 Glut Pic 2 Sine dé ALR — tiled a aes, ial 4

 

4 4 Bal bod. te |

 

  
    
  
 
  

by ; Arh han to Come 0 TAF |

ce | bMochis Kape F645 ven

* | by Deak Epsie lncel Chacalode Maxwell and Ags oteuds, He stucea vy pia

te

PaR See eae VGA ate at: Salted
| GB) Chisulase Hansell nll Lott Epslens Halves md nedand bee oe
| Seiie Kp ol Chisabgile Max iol) Force) Virsa. Resbropks Ghdthe $5 Fo hake Sen

oli ay] Dv 1994, She ius fel Pace shee
Vivien eons beckgbows teal clays galboly. £4) de

oe Atts for tnft Esler tel Ghigo Moxwelt toy H Ao uedwel lyf -

aH Eee Virgina eto These Sesae) Cts Ensley. Gael Haricel| ee
| fromizeh Virgina. Thavel asl tn Chuscedtons Esler promiscd to Match —

| Aer padé a Weal UY Fide ond Bee told be SghFor Jae Poy

hte bape Seg
« ED V9 ‘SMecdod herhng eechsteli ‘por JER: beste.

fle (gel He The Ae has [5 iptard. 6 hibou De Por naki Sin Aye
7)

Paccate | sn © Thou “jhal hot tote a fon OnLy
or Gd Across Hebe Lines With oud Te velit oe Peis rods 6 |
lle Flew Vv Yee viel do Mexhedlen £ OK Nts Fas hes Bcc! :
welt) ell Se, A bth Wey Pere Zomhod In We vies aul ule Sr aroha I Pebigks
TOMO Wisin teas Grated ty lve ox-Sox Shion Fy ieadby Men yids A,
[Det Chrsaclad Hassel fag & Haden teaching Mody naa howe $0 Plessis Mtn
Tey fold Virehje fo hee hog Ficvth Shiteud Flay Thowatenal fon a) ) Lea, Hany tnes

Epstein of Meccell $0) hog anfn ry Woy backed on to. pritlied Dritdoah
rbot erty 5¢ Sex one Meny. Pt ple Nal God (spo ba tela
Pig hag 46 Fron Famed [exe perple s |

BR Vhante vas A witness te alt of ile, tah pods

 

 

  
   

 

and bad en

   

Gi) igure (LO Ys

by Lite Theege ae -sbela
sag bas aped Shon, ‘Bae nae

1944 4+ ups, all td) FP

aft dds Se hel Say. sith Lob Kooks ad Lg Hl irl
tn Mee Heat ee Bn. F5 kif In The |) ae Fn foci's. fran 2

Stiptd hes she a in a 4 Jelt bp Sle vitessel Mm
a eo

Bhe ba 5

 

ba VM other: Und

 

  
     

pat eh > Code bund ae zs Cae Lies wh M (Séupe)
aad tin al al
ie bans ee per mea ot eg Bek, a ees ye tug ls

je i ir

tp Fycugihe fAvrg [nig

 
       

AOE BES Poli Hs Wye
LIV ie Hie Nera Hore 4 Coll Sere : ee A elu £

: “afte Fy é mn te A i = ee
Oy CNY ye :

 

 

 

 
< Ay a
/ Chia Hayne

4 te Haswell God Tle ZoPPEpshWy 6

eae) Poen.od Hin
‘ Sia yah

oh bttrhed ¥c fos Gud Gi

  
     
 

Loo pe oer Joti -oasien bl Aas Mtr
pad ‘ae 1s has Crouad fa Be Ov ree i Taide ce, ind
at Look, Hl He Gusilece peel po ti Maduans Sh a) ately choyny! i

Ides Peachy poor Yalsdee f) ins sy.
Goer? on Mind ‘backs Gal Olin Pisuge Teehnainaée
prbtvalens Onl AcHtns Lone 45 keno

aN a Lents Polk Medi rm raboeteel flak Fle bat atta ne

Dri LenS My linbpntemtr Paar rer ei Me Toy works Lb poten
Underage ONS GA pnbe False promises Lite THp3 ¥0 Foreign Couslity

ls Edeation whith Chisaline Manell Roswell cal
prromgSed twa j Uebieg tay GIS. dor Vie Son We Solo
ap Tem be ~ ha Jone E

Bde Lew fll ie Clisoloce Maeve I vag aZpuitel beter” ole re
[gad Tod, Gee Fed Sen vst ashe el Sylhe

“Chsad-ace Map vel ed dst Peian red Prey

   
  
 
 
 
 
 
  
  
 
 

 

 
 

Dov /\pese ex t

  

 

  
  
 

Pe get Phin, puto dns foclet flak

prt fPir aie Dy. Sicy i al
fbf fog! Pibeng tytn Youry ng Mattel

fru - Aravily Sex bile phen sol Bridle
La ‘dtmluc renré)] thas dvecthy

  

 
    
 

au his Newt

 

 

    

 

7 helipad hy fon chil Pwas 5 jeeshhy de
[Yrdtt lets: ohoat- + Ep Ging ab Flr Pilap fle,
| tes baud Wegal sud Vey Admurt Hh ssh seed Yat Aaeuse gf ~his
, eh Georg Bush gird Money Genero] Laldnon -Fir Liga) bite Tips, dl
ve ‘fie Mag Revisel ELSA Lae. (Foreh Trill gevceSurvelhned < Mek)
‘eG a TAS pad Ke oreo by 7 The Y5A- -Forluy - Te i byl Rede David Ath son »

Fico: 5 30 Duns | oF RI pele That por GBT e US. ( Cotrnvrand” tuk
L6

fin?
Geon, fii shpr Fire Ladin in, ATTorae, G (Senay, | of The }5¢ 9 [odie val Sect
balan: . bat Pi extnsir Henly Genon) ong (CLA) Corral IMelynen Aphey

 

 

 

  

ae 2

cea

 

 

ae" *

    
  

 
    

J Hay} Just dusty Fuge - Aida FACO Pe Chad RestaventChy In ho uged Vb sede A
pei W. 1 sah Hom sh Davi af Ve CA) ho Ab conlad Whegaly wld Coal #5 Fee us Fo
| 1 A Cecande Cerverssbin5 Lia) ou) fy Mallon

IS. la pe be fu_F ie

 
 

   

  

SUMAN a pe onan?

\Wweat

 

 

 

   
 
 
 
 
 
 
 
 
 
 
 
  
 
 
   
     
    
   
    
   

   

re. ee eas Hod 1s 3

| teyellec Bol E Ga* Stet , in Howketton., Weepudt,
me ZAR Poh Ee Hah das Cada (dough apts Droste

ae it

ee Hail eran Hons fershedel T Pelee gins pose [bor 17 i 1 y Yaad. oll gli

Win Kags A Masses tay by You Gils, Hest of Plan High acl Ape Leb goal

: : = rare ‘ “io. Lue aS ~ fies] Phu hep hey — all
, #1

Sa

 

Manhatten 4
esl. Werner: 3 hice any

 erl Eishlon eau Manly Epsiedn hes bollen bye wht Pp Doty

 

 

 

Terr Ease

@D Hoch polelih

: Saw Helen .
Be Helle Tagen}

 

 

_| Be Lele eM Bhs Bilaain Duns Te tials ea Sl
_1|&®D Brim Wives « (hendna Deote): Hachel Sereh fel
aop- 4617} GD tee Phelp5 ~ Chtescon Mechaute) » Pw-qext tleor Wehbe 4% edad
(009-2ot) ED erg: Plex — yt gl Jol Hedte Line ia Li

 

tas 5 Hoy Hn Bian les i Hse Morte cob

 

 

en Epsleh | Hasiins 2 Prnes. agluys a

) Plt ) leds Robot - Tle Net Horta fe ‘Shekel fo Pelectnes_ phe lh

  

Lidl fh.

  

ny, Lidia? ee

VALE EBhigh }

 

- $I PAE (Le LaIMee

  

 
    
  
 

aN Bes Ra Tas == eo
Re &R2Ay-00175-CEH-AAS Documént4 Filed 01/22/21 Page 32 of 41 PagelD Gs

   

 

yee Chgea hep Hy Pftulifor a
| Lest. Ske ee ape ated od aud Wedd SipebeNCdepey
; HB aay Hpe baad Aol. liede Hall3tel Fue Caper tints A Maiaghrn

ok titonia Sebel In. Spada hell Pre Wace day bere olin
Pliny (duerls ath Wik Suc lol Sasi Lishe hans hy, de

   
 
 

 

 

  
 

 

 

me ez ull acon sil te Helis orawn ses! Lhe Ba lug sd
shi Peapltantr? Ghee MBO, [ashen Cisgasensert Hes boyd Bupirted com
oa ae Foul. Gel Lyed book Ts to Break Doh Peretentyge
oe ed Pia, FLU, ATE cb. dhstet Aoale 5 Aira c ls bh, &
681) the Cortentiod > grctcvnf- Perel Oel poe! by Me Cartrmaa- ba

i | Mien Phe DB Aattirsey ghPice idl Hoe Benagha 03, MT oray tod is bes
_-_ abe sya tel bcs Lo Late D0» Th ts pt Doom te Code ged QUEL
le Goal WE gh Boch. becane Toyo Ceeuse Toly Meng /feor zal Arey Men Porshe
_@ Booey fypsthon oa rndlisredes AitinnyS sree pe 1423 Sterol fue, Om

WOs| hi (hte Rolle buch 15 7) Dedeokives af) Hy Fritch 3 yh
th ive The “aah Ree Chen iad) hi uae Syl [oun Ia Fro ot
| Yords Bil 5 Mont os ife Filed. Aedbasc fl “ap eclled

a rf 3 Seb Wibken Le bathe L Grey thee, sal Abin: On cided Myf
| or Bre tat Feeayday b-Ne fie. Cot Mbl:i, bbe (2

    
  

    

 

 

 

   

    
 

 

 

7 1s Fis gh oa ith Sharer uf Buf Grama Le

: Peta Daal en (uke Tas ul ode Teal

 

 
 

 
   

ais fe Lepnes fianQeg a G Underoge @ “J
FE EPS ein & Prather Time totes Chisel e Peel” “ee

@ aks aus Kod aS bot ehh ese Prhiec Andee, J. as
wilt VPyhnia Kibtals per, Sle 439 by3 all, jr CH iuhhe Ja neff ZL
praros | fA Londen Eeglaly aft Leds pal) ine fh 5 Hary Ground 1216S, oe
2 H a ater Maned m A0ll_ — Sars, tren fi. disteal by Pttipeabigh | Lm
ad ha Felegmaph Site Doiiih Wa-sppagaee th, Sevendl Mg,
es 7 \vowlah yonagee tnt Hal Baked Mode. col JOEF Ee
aad: teBhook teed ecaiy eh guile Bor Senuah relations, Saco
= Sarah bepllen’s Gangoen 4 (onthe eee ee OE My Leayer, T paush L Pov sh Dovilig my
A Amado ivdelag, NY S60, a hus Tet Fostan’s 17, Aeneid
» Dosshdflel Netr oeid Mn “Fea fialle fed l Sex Wit Loh F Goateln,
aah t fer azedk LL ppp Unb bcage Girls to 20d bpalen How See, :
March Hava £5:halal by Tousselis? — [ tren Rte
A Dtigh Dexspipin ted Lehdrah Olacser Ho Sane day ate: Sat ly
Ues aCidie-0k wt pro tot ys fracboew au] LEE eat

 

  

  

 
 
 
 
   

 

 
        

trooped Gls Bir Sa telabhins,! Bedte Macchia 3 as
‘pallette on Qutb 1 The Fibth, rola. aa és

 

aa parents PE Nn. Mads li |
- nl dome. of 2 Ueda gal g Mis a
Toy Bunt a Sex. wah Sell Rin : shoppe

 
 
 
  
  
  

- dy a) Alita pies aca
Afb bher eI ane at = “The a wet} Ze rid PA
Guu aS Zac 04. Lest, ai Crookes. Pealbor Va drved eer Shee .
clwgeUictenlA Secrets Sere Hintgrpto Sok pre tp. ndlh Vicki gece

| a nnd Aderdwtns Tween adto) f ff Hose 14 Loman hdr delt H
A. Tgale Te last of tase |) Lariat ill a coeeleal ee
Madre Mel ACHE |) (Buh 10eerar Goad Prple ip NEG ae mat Cai, ag)
res Bs ree ay | HacholAce Ss Aaa edie, |}
HED To Mus Valo ¥ : :
Sali us i a

  
 

 

     
 

 
Fag BAY 0v-0017 ECR Ae lacus 1 Filed 01/22/21 Page 34 of 41 PagelD 84

pd Boee Boe. Marre Mac. Daw yas rn wth Rohawt CGrippslevh Me wibitglens Delong

touck ober ibe hak 4 imily Henkes tn bit Dug hy. in Gee Avice) “ne Folega!
TE Stee Marte Sue uel” pos. with PnendcDoet 5, ilar) Het , Hort Paley

 

 

 Fanst vs ele Sul Nye. Lew tn Dod-E Hed Dry Door Por phy. He oF. eae

 

 

 

4

— fubift Dos. Balt LNs Cithehe Moaysin fer. wh Toe boc ys BOOB,

dc Neh ea ey vat fru es hin

ter Donna deed Jet Ariza, inith Ts Dantel pour frobod- Vedic. -

FO/G. Ebbets See FeDowiel. Proht_ ad) E.eghel bin

on Ties tas be asi Doc firize”., “Te Deiel fault Kephed “yes Tt jus 2)
*F. Bose pat "shyt he Hew ertglhng obo Joe. Brit ded,

ald, [Ben

  
 

 

    

Dir Disniol Dot roo Obpmatal yr.T10. A look, bweniqaier, Dred, Fle — |

 

 
   

city gpeaigig emetince Naa ee
“Plo se Doth nas Dvir Crochal Dates s te

   

     
 

 

 

 

ee Sl Haoreh to Zn alate Bhs a i] Dao Leste har 12 Moganh Gang ec wl hl

Ady ook - ROE Ts Uadersnen 64 Obindh, Belem Wdand do

| the Zlradion ARMY Sr Dey tone P%chn FLIP AO! od Tho tbole- SEPP trl) a

Dek palin Crivinnad Vireo Fums™S Framale Cows wos thoHhes Suleabion ApHy. uly So _
| Cough Hertel Jardoy bred Soggy tn BOlle fr Voorn Gl) Porduer The tlihy pelle

       

se OF Hage Jn 1994: ith RIK vabrpowr

 

 

pest te thefoach Hes Puce a read oF Rich tes donanatid ah Ardeer”5 Lows 08

 

|b tly ol dake Te Sabin ABy dn. Pryloa dachyPle wh Chapbre Seble's

   

 

ce 4 ails y's ys old APIS tye th herdheghiher birsond At aos araalbed MnGtihegpte = oe

   
 

fet ee Potads Beds parade eee
ae Hilal jo Nera hengin Srieds ‘ed A. is fbn, Daub De

_Pisedlan fret lechobike Guglve

ty 9 $3080 LS Panit Hee Pacts Cruads Dag Bei) 20) ‘Yodd

ang, Pehad Nerval Moot The flcw sbyale B0"5 | jes. deevg Aden Foggia tn. es |
fall Gree [hdl peoth din STO Pla a6 yall oad Henk hear: a

    
    

 

a een a 3c4p Dill 300-505 Yrs,_oll Her bac boa nn ap i

 
 

 

 

i Li aut
fees (ch. as

 

ar el lege hnaitag
pS G, Ct bheteO a du. gE it fs
2 i

 

 

 

 

 

 

 

 

 

 
Be Cry vihid ~ |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

gail Filed 91/22/21 gE ie ne

 
 

 

 

 

 

lal “pont ms
ia mn EO cvam Any BA

 

 

 

 

 

 

 
 
 
  

 

 
   
 
     

 

FORM Commoeue
_ UWBTA Ht sag sda e.

 

 

“the Ate DIEM CHIR Reb tor

Des alba vi

 

wig or
mengcea Pluk fn

a

 

 

 

 

 

 

  
    

 

 

- Bea ie th
\ CBW CP me (a2 Bie

ils shoe ah
bw yan tty be

a? Guy Fs je) uk laa cai

 

 

 

y] eS: yop ted

 

 

  

 

Volud) est Lai

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 
 

 

 

 

 

 

 
 

ea oe efate|

 

 

 

A 5 de alee Pcie ics “soo

 

   

 

 

 

DID pet

 

ey OHS Self Cody hy

 
     
  

“phlei imn GIM-VD Grey Vin |

A SN mts a i a
Pane a A ee,

“wal Opi Han Gt a As Foe
pM COR ee a Me Oe PA

-
Cogent
ee od ren
peeing neem ean

 
 

 

 

 

 

 

 

 

| fom RE u 4 ak NED wo lla

Th Hot, 207 fan | ug ok ee Sh
Won ONCTB_ baa tN A a

 

 

 

 
Case 8:21-cv-00175-CEH-AAS Document1 Filed 01/22/21 Page 41 of 41 PagelD 91

4

 

 

 

 

 

 

 

 

 

 

 

ae Gri50% beso sag heey Conti Conktys .
Aa) Joe Pinter Fannie Pesan. ‘Elect fa
¢@ wibshucy U /9]is J .

Rn | Soud4 Pome ae | Rel) A Ke, AS,
jon pet 5 UIES UY Wau L 100 p,
nal red. fru Ker Ioj
ae Kviad 4.50 Ambuboey
Geek) serra is +
ae 7 e Geach cy V3
Cogns Eleetetee ” fer Heseital 3
Bacle oie PR he Liban ‘
(Me [LUA a4 i) 7 ght hast 50
bowtt volte Bus
ono hge f | Food oF
Cre Bicod an
age GhP Es satin tee oa
: Ze cons irae . oa aa j
Wed EP tak feast Coast A
: gee. ~~
HPD ORY ne %
SPAS — Se Red) ae eh
: : ; a —— TS Se
soe HO Fats | he TIE leediie
#1455, |1tS —
DR 53 ¥ >
topo Whrbe Fuhe
OZEB Pad.
Sl
bata a .
Kol 2ae
isis ie
Li EB Y
0 1oren .
Sayan Bice F
Fp LM Ls ;
—_——T ee aoe “<8 fF or
